Citation Nr: 0311222	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  95-30 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
right knee injury, currently evaluated at 30 percent.  

2.	 Entitlement to an increased 
rating for post-traumatic stress disorder (PTSD), currently 
evaluated at 30 percent.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

J. Kang, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1965 to 
January 1969, including service in Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1995 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York that confirmed a 20 percent evaluation for 
a right knee disability, and from an April 1997 rating 
decision that granted service connection for PTSD, and 
evaluated the disability as 10 percent disabling effective 
January 14, 1993.  

The claims folder was subsequently transferred to the RO in 
Oakland, California.  In January 1999, the RO increased the 
rating for PTSD from 10 to 30 percent, effective January 14, 
1993 (except for the period from September 7, 1993 to June 30 
1994, when a temporary total rating was in effect).  

In June 2001, a hearing was held before the undersigned 
Veterans Law Judge at the RO.  A transcript is in the claims 
file.  

In August 2001 the Board remanded the veteran's claims to the 
RO for further development.  Following that development, the 
RO granted the veteran's claim for service connection for a 
left knee disability, and increased the rating for the right 
knee disability from 20 to 30 percent.

Since the RO has granted the full benefit sought with regard 
to service connection for a left knee disability, that issue 
is no longer before the Board.


FINDINGS OF FACT

1.  The veteran's right knee disability is manifested by 
instability and clinical evidence of severe ligamentous 
laxity with no objective evidence of limitation of motion.   

2.  The veteran's PTSD has been manifested primarily by panic 
attacks, hypervigilance, hyperarousal, recurrent nightmares, 
sleep disturbance, a history of alcohol abuse in full 
remission, depression, concentration impairment, attempts to 
avoid stimuli associated with Vietnam, social isolation, 
survivor's guilt, anxiety, fearfulness, nervousness, and 
Global Assessment of Functioning (GAF) scores ranging from 51 
to 65. 

3.  The veteran has not shown occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships, nor has more than considerable social and 
industrial inadaptability been shown.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for a right knee disability have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.655(a), (b), 
4.71(a), Diagnostic Codes 5003, 5257, 5260-5262 (2002).

2.  The criteria for an evaluation in excess of 30 percent 
for PTSD have not been met. 38 U.S.C.A. §§ 1155, 5107; 
38 C.F.R. § 4.1, 4.2, 4.7, 4.10, 4.130, 4.132 Diagnostic Code 
9411 (1996 & 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

During the pendency of the veteran's appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was signed into law.  It is codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West  2002).  The liberalizing provisions of the VCAA are 
applicable to the issue on appeal.  See Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991).  

The Act eliminates the requirement that a claimant submit 
evidence of a well-grounded claim, and provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also requires VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  38 U.S.C.A. § 5103(a); 38 U.S.C.A. 
§ 3.159(b) (2002).

In letters dated in November 2001 and February 2002, the RO 
provided notice of the evidence needed to substantiate the 
veteran's claims.  These letters also provided information as 
to what evidence the veteran was responsible for obtaining 
and what evidence VA would undertake to obtain.

As such, the Board finds that the veteran has been properly 
notified of the evidence needed to substantiate his claims, 
in addition to what evidence he is responsible for obtaining.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

The veteran has been provided recent VA examinations to 
assess his current level of disability with respect to his 
service-connected PTSD and knee disabilities.  Neither the 
veteran nor his representative has suggested that there are 
missing VA or private medical records that need to be 
obtained, and the Board is not aware of any such records.  In 
sum, the facts relevant to the veteran's claims have been 
properly developed and there is no further action to be 
undertaken to comply with the provisions of the VCAA and the 
implementing regulations.  The Board will proceed to decide 
the veteran's claims on the merits

Factual Background

Right Knee Disability

A review of his service medical records reveals that the 
veteran sustained injuries his right knee and underwent 
surgery in November 1965.

In a November 1977 decision, the RO granted service 
connection for residuals of a right knee injury with a 20 
percent evaluation.

On VA examination in July 1995, the veteran reported that his 
right knee symptoms included persistent pain, swelling, 
locking and giving out.

On physical examination, the veteran could flex his right 
knee to 110 degrees and extend it to 0 degrees.  A moderate 
degree of diffuse swelling and tenderness without any 
evidence of joint effusion was shown.  The patella was easily 
dislocated manually with a considerable amount of pain, 
indicative of chondromalacia.  Stress testing revealed a 
moderate degree of laxity of the anterior cruciate ligament 
and a moderate degree of laxity of the medial and lateral 
collateral ligaments.  The diagnoses were internal 
derangement of the right knee with recurring subluxation of 
the right patella, with chondromalacia.

A January 1996 private operative report shows that the 
veteran underwent a right knee arthroscopy with medial and 
lateral meniscectomy; chondroplasty; partial debridement of 
the anterior cruciate ligament and lateral retinacular 
release. The post operative diagnosis was internal 
derangement of the right knee with medial and lateral 
meniscus tears, chondromalacia, partial tear of the anterior 
cruciate ligament, tear of the posterior cruciate ligament, 
and subluxating patella.

Private treatment notes dated from June 1993 to February 1996 
reflect that the veteran was seen on several occasions for 
dislocations of the right patella. Internal derangement of 
the right knee was diagnosed.

On VA examination in April 1996, the veteran reported that 
following the January 1996 surgical procedure, he had 
continued to experience pain and swelling of the right knee.  
He denied recent locking or buckling.  On physical 
examination, the right knee was diffusely tender.  Pain was 
elicited with movement of the patella. No evidence of joint 
swelling or joint effusion was shown. Range of motion testing 
revealed flexion of 110 degrees and -10 degrees of extension.

Stress testing revealed laxity of the anterior and posterior 
cruciate ligaments.  No evidence of laxity of the medial or 
lateral collateral ligaments could be detected.  There was 
considerable pain on movement of the patella.  The diagnoses 
were bilateral chondromalacia patellae, internal derangement 
of the right knee, and residuals of multiple surgical 
procedures, right knee.

On VA examination in December 1998, the veteran related that 
he had constant pain of the right knee of variable intensity.  
He said that the knee gave out if he did not wear support.  
No locking swelling, stiffness, or decreased range of motion 
was reported.  He reported that he did not take pain 
medication for his right knee symptoms.  

Physical examination of the right knee revealed mild bony 
overgrowth. The patellae were normal in position and 
mobility, but were mildly tender.  Tests for ligament laxity 
showed moderate laxity of the anterior cruciate ligament, 
severe laxity of the medial collateral ligament and mild 
laxity of the lateral collateral ligament.  Both knees had 
full extension.  Flexion in both knees was to 140 degrees 
without pain, guarding or crepitus.  The diagnoses included 
status post-operative, times seven, right knee with 
degenerative joint disease and ligament laxity.

VA X-rays of the veteran's right knee in December 1998 were 
interpreted as showing degenerative changes and a possible 
old right patellar fracture.

During the June 2001 hearing, the veteran testified that his 
right knee symptoms included constant pain, dislocation and 
ligament laxity.  He stated that he had a history of multiple 
surgeries on the right knee and wore a brace for support.

A December 2001 VA examination report shows the veteran's 
complaints of limping since his injury in the 1960s.  He 
reported that his right knee has been giving way once every 
six months and locking up once per week.  He reported 
periodic use of a cane and elastic bandages for both knees.  
He stated that he could walk 10 to 12 blocks before needing 
to stop.  He had pain with any squatting and kneeling 
reported daily Tylenol use for both knees.  He veteran stated 
he could stand for less than an hour and that his knee pain 
was worse in cold weather, and with walking, kneeling or 
squatting.  His current job was installing fiberoptics for 
bank computers, but he was not working at the time of the 
examination.  

On physical examination, the veteran presented with a mild 
antalgic gait.  His ability to walk without any assistance, 
crutches, canes, or supports on his knees was reported.  
There was approximately 10 degrees of valgus in both knees.  
He was able to half squat.  There was mild atrophy of the 
right quadriceps compared with the left.  There was bilateral 
synovial hypertophy and palpable tibial osteophytes in both 
knees.  There was some tenderness across the joint lines and 
laxity of the anterior cruciate ligaments bilaterally.  No 
collateral laxity of either knee was noted.  

The veteran was able to walk briskly in the examination room 
and through the hallway without significant antalgic gait.  
Range of motion of both knees was to 0 degrees of extension 
and 140 degrees of flexion.

Analysis

Right Knee Disability

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  

Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3 
(2002).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The United States Court of Appeals for Veterans Claims 
(Court)  held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that "[c]ompensation for service-connected injury is 
limited to those claims which show present disability" and 
held: "Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance." Thus, in evaluating the veteran's right knee 
disability, the Board will look to the current level of 
disability.

The veteran is currently in receipt of a 30 percent 
evaluation under 38 C.F.R. § 4.71a, Diagnostic Code 5257.  
This is the highest rating under that diagnostic code.

VA's general counsel has held that a claimant who has 
arthritis and instability of the knee may be rated separately 
under diagnostic Codes 5003 and 5257.  VAOPGCPREC 23-97 
(1997).  The general counsel subsequently clarified that for 
a knee disability rated under DC 5257 to warrant a separate 
rating for arthritis based on X-ray findings and limitation 
of motion, limitation of motion under DC 5260 or DC 5261 need 
not be compensable but must at least meet the criteria for a 
zero-percent rating.  A separate rating for arthritis could 
also be based on X-ray findings and painful motion under 38 
C.F.R. § 4.59.  VAOPGCPREC 9-98 (1998).  

A 10 percent rating, and a 20 percent rating are warranted 
for limitation of flexion in the leg when flexion is limited 
to 60 degrees, 45 degrees, and 30 degrees respectively. 38 
C.F.R. § 4.71a, Diagnostic Code 5260 (2002).  

A noncompensable rating, a 10 percent rating, and a 20 
percent rating are warranted for limitation of extension in 
the leg when extension is limited to 5 degrees, 10 degrees, 
and 15 degrees respectively.  38 C.F.R. § 4.71a, Diagnostic 
Code 5261 (2002).  

Diagnostic Code 5003 provides that degenerative arthritis is 
to be rated on the basis of limitation of motion of the 
affected joint under the appropriate diagnostic code for the 
specific joint or joints involved.  When the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic code, a 
rating of 10 percent is for application for each such major 
joint group or minor joint group affected by limitation of 
motion.  In the absence of limitation of motion, a 20 percent 
evaluation is provided where there is X-ray evidence of 
involvement of two or more major joints, or two of more minor 
joint groups with occasional incapacitating exacerbations.  A 
10 percent evaluation is provided where there is X-ray 
evidence of involvement of two or more major joints, or two 
of more minor joint groups without exacerbations.

On his most recent VA examination, dated July 2002, the 
veteran's range of motion in both knees was from 0 to 140 
degrees.  The normal range of motion is from 
0 degrees of extension to 140 degrees of flexion.  38 C.F.R. 
38 C.F.R. § 4.71, Plate II (2001).  Pain or other objective 
evidence of limited motion was reported.  The veteran does 
not meet the criteria for a compensable evaluation under 
either Diagnostic Codes 5260 or 5261.  

While the December 1998 VA examination report contains 
diagnoses and x-ray evidence of degenerative joint disease 
and ligamentous laxity in the bilateral knees, the veteran 
was able to flex both knees to 140 degrees without pain, 
guarding or crepitus.  On the veteran's most recent VA 
examination, his full range of motion in both knees was again 
noted.  

The diagnosed degenerative joint disease in both knees cannot 
be considered for a separate rating because he has full range 
of motion in both knees.  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the veteran.  The 
evidence discussed herein does not show that the service-
connected disability at issue presents such an unusual or 
exceptional disability picture as to render impractical the 
application of the regular schedular standards.  In 
particular, the veteran's right knee disability has itself 
required no extended periods of hospitalization since 
service, and there are no contentions or evidence that the 
disability causes marked interference with employment in and 
of itself.  Therefore, referral for consideration of an 
extraschedular evaluation under 38 C.F.R. 
§ 3.321(b) is not warranted.  The veteran has not otherwise 
submitted evidence tending to show that his service-connected 
right knee disability is unusual, or causes marked 
interference with work other than as contemplated within the 
schedular provisions discussed herein.

For all the foregoing reasons, the Board finds that an 
evaluation of 30 percent, and no higher, is warranted for the 
veteran's chronic right knee disability.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit of the doubt doctrine.  As the preponderance of the 
evidence is against the award of a rating in excess of 40 
percent, that doctrine is not applicable in the instant 
appeal. See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. 
Principi, No. 01-7006 (Fed. Cir. Dec. 17, 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).

Factual Background

PTSD 

Lay statements from the veteran's mother, sister and ex-wife 
revealed the changes they observed in the veteran after his 
service in Vietnam.  They cited the veteran's depression, 
nervousness, isolative behavior, tearfulness, as well as 
improvement given his treatment at COPIN House and the VA 
Hospital.  

A VA Medical Center (VAMC) report dated in May 1990 reflects 
the veteran's admission for treatment for alcohol dependency, 
two suicide attempts following marital difficulties, as well 
as his successful career with the US Postal Service.  The 
diagnosis was PTSD with a history of alcohol dependence.

VA outpatient treatment records dated from December 1992 
through January 1995 reflect complaints of insomnia, 
nightmares, flashbacks, intrusive thoughts, and depression.  
In December 1992, the veteran received a diagnosis of PTSD 
with depression.  The veteran was recommended for admission 
to COPIN House due to the severity of his PTSD symptoms.  A 
letter from the clinical director of COPIN House, dated April 
1993, indicates that the veteran resided there from December 
1992 until March 1993.  Also noted in that correspondence was 
the veteran's treatment at the Batavia VAMC and his in-
patient status as the Buffalo VAMC for alcohol abuse, which 
was described as one of the main symptoms of his PTSD.  

In a VA social survey dated in May 1993, the veteran reported 
working long hours, sleep difficulties, alcohol abuse, 
fearfulness and hypervigilance during service.  The social 
worker's diagnostic impression was that the veteran had a 
severe alcohol abuse problem and that he presented with a 
sufficient amount of symptomatology to warrant a diagnosis of 
PTSD.  

A June 1993 VA examination for PTSD noted the veteran's 
social survey of combat stressors and past history.  On 
examination, the veteran's affect was anxious and concerned.  
His speech was logical, relevant, coherent, and the veteran 
was friendly and cooperative during the interview.  The 
veteran's employment at the post office from 1980 until 1992 
was noted as well as his leaving work due to his PTSD 
symptoms.  The diagnosis was PTSD.  

VA treatment records document the veteran's 10-month 
hospitalization beginning in September 1993 for treatment of 
PTSD.  He was referred to the National Center for PTSD in 
Palo Alto, California from the PSTD program at the Buffalo VA 
Hospital.  At the time the veteran was unemployed and 
homeless.  His recurrent major depression and alcohol 
dependence were diagnosed to be in full remission.  The 
veteran's Global Assessment of Functioning (GAF) score was 
51.  

In March 1996, the veteran testified before a hearing officer 
at the RO with respect to his PTSD stressors and Vietnam 
experiences.  

Psychological evaluations by Anna O. Berger, Ph.D. dated in 
November 1998 and July 2001 yielded diagnoses of PTSD, major 
depressive disorder, recurrent severe, without psychotic 
features, and alcohol abuse in remission.  Also noted were 
the veteran's inability to hold full-time employment due to 
the episodic nature of the ongoing PTSD, but a GAF score of 
60 that reportedly represented his moderate problems in 
career and social functioning.  The veteran was noted to have 
been treated by Dr. Berger for the past 60 months.  The 
veteran was noted to be employed as a private contractor and 
that his symptoms required him to take frequent breaks and 
days off to cope with PTSD.  In July 2001, the veteran was 
reported to be forgetful of things unless he wrote them down.  
Also noted was the veteran's avoidance of his PTSD symptoms 
by working.  

In December 1998, the veteran was examined for VA purposes.  
The examiner reviewed the claims file including the private 
therapist's reports.  The veteran reported past work as a 
mailman, carpenter, and telephone lineman.  He currently 
worked off an on in telephone maintenance and lived alone.  
The examiner's impression was PTSD with depression, not 
otherwise specified.  The veteran's history and current 
mental status examination were consistent with a diagnosis of 
PTSD.  Alcohol dependence was noted in four-year remission 
with an assigned GAF score of 55, consistent with moderate 
symptoms or moderate difficulties in social, occupational, or 
school functioning.  The veteran's GAF score was based on the 
diagnosis of PTSD alone based on his alcohol dependence in 
remission that did not interfere with his current functioning 
ability.  

During a June 2001 hearing, the veteran testified that his 
PTSD caused problems in his marriage.  The veteran could not 
attribute any reason for his alcohol abuse.  He stated that 
he would drink to help his sleep difficulties and nightmares.  
The veteran testified that he lived alone and had no desire 
to get too close to anyone.  He felt that his PTSD has 
worsened since his VA examination in December 1998.  He was 
more isolated but reported working for Pac Bell.  Past work 
experience consisted of employment as a Postmaster and 
superintendent of mails.  After getting burned out as a 
postal supervisor, the veteran relapsed into alcohol abuse 
and then sought treatment at the PTSD program.  The veteran 
has not lost jobs because of his PTSD but worked as a private 
contractor for more freedom to deal with his life.  

A January 2002 VA examination report reflects the examiner's 
review of the veteran's claims file.  The examiner noted the 
veteran's therapist's opinion that the veteran had severe 
symptoms of PTSD.  The veteran reported PTSD symptoms to 
included frequent panic attacks, fearfulness, hypervigilance, 
increased arousal, attempts to avoid stimuli associated with 
his history in Vietnam, crowd anxiety, nervousness, and 
nightmares of attacks he experienced during the Tet 
Offensive.  He stated his symptoms increased during the 
anniversaries of the incidents from Vietnam, during the 
Persian Gulf War and the September 11th attacks.  His 
depression, survivor's guilt, social isolation, and 
difficulty concentrating were also noted.  

The veteran reported that in the past his PTSD and depression 
had affected his relationship with his wife and children.  He 
also reported his ability to work on a full-time basis as a 
contractor for Pac Bell.  The veteran was hospitalized in 
1993 at the National Center for PTSD at Menlo Park when he 
was first diagnosed with PTSD and depression.  The veteran 
reported six years of sobriety and regular attendance in 
outpatient psychotherapy.  He has not been hospitalized at 
any other time since 1993.  

On mental status examination, the veteran maintained good eye 
contact and interacted appropriately with the examiner.  Mood 
and affect were observed as normal.  There were no major 
disturbances reported.  Thought process was logical and 
linear.  The veteran was alert and oriented times three and 
memory for remote and recent events appeared to be intact.  
He demonstrated some insight and judgment.  There were no 
delusions, hallucinations, or other signs of a thought 
disorder.  The veteran denied suicidal ideation.  The 
impression was depressive disorder, not otherwise specified 
and PTSD.  A GAF score of 65 was assigned.  The examiner 
concluded that on examination, the veteran appeared to be 
functioning fairly well.  He reported that he maintained a 
relationship with his wife that was on the mend and that he 
had been working full-time.  The veteran's full recovery from 
alcohol abuse was also noted.  

Analysis

PTSD

Following its decision in Francisco, the Court held that at 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on facts found, a 
practice known as "staged" ratings.  Fenderson v. West, 12 
Vet. App. 119, 126 (1999).  Thus, in evaluating the severity 
of the veteran's PTSD, the Board must consider whether the 
disability has warranted a higher evaluation during any 
period since the effective date of service connection.

When evaluating a mental disorder, the RO shall consider the 
frequency, severity and duration of psychiatric symptoms, the 
length of remission, and the veteran's capacity for 
adjustment during periods of remission.  The rating agency 
shall assign an evaluation based on all the evidence of 
record that bears on occupational and social impairment, 
rather than solely on the examiner's assessment of the level 
of disability at the moment of the examination.  When 
evaluating the level of disability from a mental disorder, 
the rating agency will consider the extent of social 
impairment, but shall not assign an evaluation solely on the 
basis of social impairment.  38 C.F.R. § 4.126 (2002).

An evaluation of 30 percent is assigned for PTSD whenever 
there is:

Occupational and social impairment with occasional 
decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks 
(although generally functioning satisfactorily, 
with routine behavior, self-care and conversation 
normal), due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent 
events).  
38 C.F.R. § 4.130, Diagnostic Code 9411 (2002).

Under 38 C.F.R. § 4.130, a higher evaluation of 50 percent is 
not warranted unless there is:

Occupational and social impairment with reduced 
reliability and productivity due to such symptoms 
as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in 
understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and 
mood; difficulty in establishing and maintaining 
effective work and social relationships.  
38 C.F.R. § 4.130, Diagnostic Code 9411 (2002).  

A 70 percent evaluation is warranted if the veteran exhibits:

Occupational and social impairment with 
deficiencies in most areas, such as work, school, 
family relations, judgment, thinking, or mood, due 
to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine 
actives; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; neglect of personal 
appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a 
worklike setting); inability to establish and 
maintain effective relationships.  
Id.  

Further, a rating of 100 percent is warranted when there is: 

Total occupational and social impairment, due to 
such symptoms as: gross impairment in thought 
processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; 
intermittent inability to perform activities of 
daily living (including maintenance of minimal 
personal hygiene); disorientation to time or 
place; memory loss for names of close relatives, 
own occupation, or own name. 
Id.  

When a law or regulation changes while a case is pending, the 
version most favorable to the claimant applies, absent 
congressional intent to the contrary. Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).  

VA's General Counsel has held that where a law or regulation 
changes during the pendency of a claim for increased rating, 
the Board should first determine whether the revised version 
is more favorable to the veteran.  In so doing, it may be 
necessary for the Board to apply both the old and new 
versions of the regulation.  If the revised version of the 
regulation is more favorable, the retroactive reach of that 
regulation under 38 U.S.C.A. § 5110(g) (West 1991), can be no 
earlier than the effective date of that change.  The Board 
must apply only the earlier version of the regulation for the 
period prior to the effective date of the change.  VAOPGCPREC 
3-2000 (2000).

Under rating criteria in effect prior to November 7, 1996, a 
30 percent evaluation was provided for PTSD that resulted in 
"definite" social and industrial impairment.  A 50 percent 
evaluation was provided when PTSD resulted in 
"considerable" social and industrial impairment.  38 C.F.R. 
§ 4.132, Diagnostic Code 9411 (1996).

In Hood v. Brown, 4 Vet. App. 301 (1993), the Court held that 
the term "definite" in 38 C.F.R. § 4.132 was "qualitative" 
in character, whereas the other terms were "quantitative" in 
character, and invited the Board to construe the term 
"definite" in a manner that would quantify the degree of 
impairment for purposes of meeting the statutory requirement 
that the Board articulate "reasons or bases" for its 
decision. 38 U.S.C.A. § 7104(d)(1)(West 2002).

In a precedent opinion, dated November 9, 1993, the General 
Counsel concluded that "definite" is to be construed as 
"distinct, unambiguous, and moderately large in degree."  
It represents a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large." VAOPGCPREC 9-93 (1993).

The Board notes the veteran's GAF scores have ranged from a 
low of 51, from a September 1993 VAMC treatment record, to a 
high of 65, from a January 2001 VA examination.  The 
veteran's private therapist assigned the veteran a GAF score 
of 60 in November 1998 and July 2001.  

A GAF score of 41-50 demonstrates serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  See Quick Reference to the Diagnostic 
Criteria from DSM-IV, Washington, DC, American Psychological 
Association, 1995; 38 C.F.R. §§ 4.125, 4.130 (2002).  A score 
of 51-60 reflects moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks), or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  Id.   
A score of 61-70 reflects some mild symptoms (e.g., depressed 
mood and mild insomnia) or some difficulty in social, 
occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, has some meaningful relationships.  
Id.

The veteran's GAF scores have all been in the moderate to 
mild range.  While the veteran, through his representative, 
has pointed to the description by his therapist of his 
disability as "severe," that therapist also provided a GAF 
score, which she described as showing mild to moderate 
impairment.  Furthermore, under 38 C.F.R. § 4.126, as noted 
above, the rating agency shall assign an evaluation based on 
all the evidence of record that bears on occupational and 
social impairment, rather than solely on the examiner's 
assessment of the level of disability at the moment of 
examination.  

Throughout the period since the effective date of service 
connection, the veteran has generally remained employed, and 
even been reported to be working as much as 80 hours per 
week.  He was reportedly unemployed at the time of his 
hospitalization in September 1993, but he was awarded a 
temporary 100 percent evaluation for that period.  There were 
no major disturbance noted and memory for remote and recent 
events was intact.  The veteran denied suicidal ideation and 
the examiner concluded that the veteran appeared to 
functioning fairly well, a criteria reflected in the assigned 
GAF score of 65.  

The Board has noted the report that the veteran 
overcompensated for his PTSD symptoms by overworking, 
however, the rating schedule is meant to compensate for 
impairment in earning capacity.  The therapist's assessment, 
as shown by the GAF score of 60, is that the veteran has no 
more than moderate impairment.

Examinations and the veteran's reported history, show that he 
has not exhibited occupational and social impairment with 
reduced reliability and productivity due to flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory; 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  
38 C.F.R. § 4.130, DC 9411.  While the record has shown 
occasional difficulty with social relationships, the record 
does not show reduced reliability and productivity with 
difficulty in maintaining social and work relationships.  
Therefore, the veteran does not meet the criteria for an 
evaluation in excess of 30 percent under the new criteria for 
the period since November 7, 1996.

Since the record does not show more than moderate disability, 
and the next higher rating under the old rating criteria 
requires definite impairment, a higher rating is not 
warranted under the old rating criteria. 

The preponderance of the evidence is against the claim for an 
evaluation in excess of 30 percent at any time since January 
14, 1993.


ORDER

Entitlement to an increased rating for residuals of a right 
knee injury is denied. 

Entitlement to an increased rating for PTSD is denied.



	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

